

115 HRES 433 IH: Disapproving of the United Nations Educational, Scientific and Cultural Organization (UNESCO) World Heritage Committee Inscription of Hebron as a Palestinian World Heritage Site in Danger.
U.S. House of Representatives
2017-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 433IN THE HOUSE OF REPRESENTATIVESJuly 11, 2017Mr. Hastings submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONDisapproving of the United Nations Educational, Scientific and Cultural Organization (UNESCO) World
			 Heritage Committee Inscription of Hebron as a Palestinian World Heritage
			 Site in Danger.
	
 Whereas, on July 7, 2017, the United Nations Educational, Scientific and Cultural Organization (UNESCO), at the request of the permanent delegation of Palestine, designated the ancient city of Hebron as a World Heritage Site in Danger;
 Whereas UNESCO’s online report of the resolution’s passage refers to the inscription of Hebron as Al Khalil Old town, Palestine; Whereas the Cave of the Patriarchs, a shrine in ancient Hebron holy to Jews, Christians, and Muslims, is recognized as the burial place of the Patriarchs and Matriarchs of the Jewish people, Abraham, Sarah, Isaac, Rebecca, Jacob, and Leah, and is the second most holy site in Judaism;
 Whereas the Cave of the Patriarchs sits within a compound constructed by Herod, an ancient King of Judea during the Second Temple Period over 2,000 years ago, to serve as a place for Jewish prayers at the grave sites of the Patriarchs and Matriarchs of Judaism;
 Whereas the city of Hebron and the Cave of the Patriarchs were conquered 700 years ago by the Mamluks, who converted the Judean compound into a mosque and forbade Jews from entering;
 Whereas Jews were prohibited from entering the Cave of the Patriarchs until Hebron’s liberation during the 1967 Six-Day War, after which it was re-established as a place where all religions could worship under certain restrictions;
 Whereas UNESCO’s minimization of Jewish connections to Hebron and the Cave of the Patriarchs is a politicization of world heritage;
 Whereas since Palestine was admitted to UNESCO in 2011, the Palestine Liberation Organization (PLO) has been successful in efforts to have UNESCO designate the Church of the Nativity in Bethlehem and the Cultural Landscape of Southern Jerusalem, Battir as Palestinian World Heritage Sites in Danger;
 Whereas the United Nations General Assembly, the United Nations Security Council, and other United Nations agencies have purposefully and consistently pursued an anti-Israel agenda, and have adopted numerous resolutions inherently biased against Israel, most recently including—
 (1)United Nations World Health Assembly Agenda Item 19, adopted on May 26, 2017, which singled out only Israel as a violator of mental, physical, and environmental health, and asserted that Israeli occupation was a major cause of the problems;
 (2)a decision adopted by the UNESCO Executive Board on May 2, 2017, which significantly undermined Israel’s sovereignty in Jerusalem and rejected all legislative and administrative measures taken by Israel in the city as null and void, rejected Jewish ties to the Temple Mount, the holiest place of the Jewish people, and condemned Israeli conduct in Gaza;
 (3)language from the same May 2, 2017, decision, which expressed deep concern about the effects of attacks on schools and other educational and cultural facilities in Gaza, while notably ignoring the terrorist organization Hamas’ use of United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA) schools to store and fire rockets at Israeli civilians;
 (4)UNESCO Agenda Item 19, adopted during the 199th meeting of the Executive Board on April 15, 2016, which notably omitted historic Jewish ties to the Temple Mount and the Western Wall area in Jerusalem’s Old City, condemned Israeli actions taken in response to Palestinian violence, and accused Israel of placing Jewish fake graves in the vicinity of the al-Aqsa mosque;
 (5)the resolution adopted by the Commission on the Status of Women on March 24, 2017, which singled out only Israel and expressed grave concern about the increased difficulties being faced by Palestinian women and girls and [deplored] the dire economic and social conditions of Palestinian women and girls; and
 (6)United Nations Security Council Resolution 2334, adopted on December 23, 2016, which condemned Israeli settlement activity as a flagrant violation of international law without distinguishing between Jewish holy sites and remote settlements in the West Bank;
 Whereas since its creation in June 2006, the United Nations Human Rights Council has passed 67 resolutions condemning Israel, more than all other countries combined;
 Whereas the United Nations General Assembly adopted 20 resolutions at the end of 2016 singling out or condemning Israel; and
 Whereas anti-Israel resolutions adopted by the United Nations and its agencies undermine and cause significant damage to the Israeli-Palestinian Peace Process: Now, therefore, be it
	
 That the House of Representatives— (1)disapproves of the United Nations Educational, Scientific and Cultural Organization (UNESCO) World Heritage Committee inscription of Hebron as a Palestinian World Heritage Site in Danger;
 (2)rejects any future resolution considered by the United Nations General Assembly, United Nations Security Council, or other United Nations agencies that is inherently anti-Israel or seeks to impose a solution on final status issues related to the Israeli-Palestinian Peace Process; and
 (3)strongly urges members of the United Nations and its agencies to refrain from further inflaming tensions in Israel and the Palestinian territories with historically revisionist and anti-Israel resolutions.
			